DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please Amend the Title: SENSING SUN RADIATION USING A PLURALITY OF PHOTOSENSORS AND A PYROMETER FOR CONTROLLING TINITING OF WINDOWS

Allowable Subject Matter
Claims 26-63 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 26, the prior art of record individually or in combination fails to teach an apparatus for tinting one or more windows, the apparatus as claimed comprising: more specifically in combination with a structure having a closed circumference; photosensors coupled to the structure and disposed in the structure and/or along the structure, the photosensors configured to (I) sense sun radiation, and (II) generate data utilized in tinting the one or more windows of a building, the structure configured to enable the sun radiation to reach the photosensors, wherein at least one photosensor of the photosensors is a pyrometer, and wherein (A) the at least one photosensor that is the pyrometer comprises two or more photosensors that are pyrometers, and/or (B) (i) an axis of the pyrometer is parallel to (ii) an axis of at least one other photosensor of the photosensors; and a connector communicatively coupled to the photosensors and configured for communicating the data between the photosensors and one or more controllers to control tinting of at least one of the one or more windows.
The combination of elements is the allowable subject matter.
Claims 27-31 and 51-54 are allowed because of their dependency on claim 26.
In regards to claim 32, the prior art of record individually or in combination fails to teach a method of tinting one or more windows, the method as claimed comprising: more specifically in combination with (a) using a rooftop sensing system to (I) sense sun radiation, and (II) generate data utilized in tinting the one or more windows of a building onto which the rooftop sensing system is mounted to, the rooftop sensing system comprising photosensors disposed in a structure and/or along the structure, the structure configured to enable the sun radiation to reach the photosensors, the structure having a closed circumference, wherein at least one photosensor of the photosensors is a pyrometer, and wherein (A) the at least one photosensor that is the pyrometer comprises two or more photosensors that are pyrometers, and/or (B) (i) an axis of the pyrometer is parallel to (ii) an axis of at least one other photosensor of the photosensors; (b) receiving the data from the photosensors; and (c) using the data to control the tint of at least one of the one or more windows.
The combination of elements is the allowable subject matter.
Claims 33-38 and 55-57 are allowed because of their dependency on claim 32.
In regards to claim 39, the prior art of record individually or in combination fails to teach an apparatus for tinting one or more windows, the apparatus as claimed comprising more specifically in combination with one or more controllers comprising circuitry, the one or more controllers configured to: (a) communicatively couple to a rooftop sensing system that comprises photosensors disposed in a structure and/or along the structure, the photosensors configured to (I) sense sun radiation, and (II) generate data utilized in tinting the one or more windows of a building, the structure configured to enable the sun radiation to reach the photosensors, the structure having a closed circumference, wherein at least one photosensor of the photosensors is a pyrometer, and wherein (A) the at least one photosensor that is the pyrometer comprises two or more photosensors that are pyrometers, and/or (B) (i) an axis of the pyrometer is parallel to (ii) an axis of at least one other photosensor of the photosensors; (b) direct the photosensors to sense radiation and generate the data; and (c) communicate, or direct communication of, the data to control the tint of at least one of the one or more windows.
The combination of elements is the allowable subject matter.
Claims 40-44 and 58-60 are allowed because of their dependency on claim 39.
In regards to claim 45, the prior art of record individually or in combination fails to teach a non-transitory computer program product for tinting one or more windows, the as claimed, comprising: more specifically in combination with (a) direct a rooftop sensing system to sense and generate data, the rooftop sensing system comprising photosensors disposed in a structure and/or along the structure, the photosensors configured to (I) sense sun radiation, and (II) generate data utilized in tinting the one or more windows of a building, the structure configured to enable the sun radiation to reach the photosensors, the structure having a closed circumference, wherein at least one photosensor of the photosensors is a pyrometer, and wherein (A) the at least one photosensor that is the pyrometer comprises two or more photosensors that are pyrometers, and/or (B) (i) an axis of the pyrometer is parallel to (ii) an axis of at least one other photosensor of the photosensors; and (b) communicate, or direct communication of, the data to control the tint of at least one of the one or more windows.
The combination of elements is the allowable subject matter.
Claims 46-50 and 61-63 are allowed because of their dependency on claim 39.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendments and arguments, filed September 22, 2021, with respect to claims 26, 32, 39 and 45 have been fully considered and are persuasive.  The rejection of the claims and their corresponding dependents has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JENNIFER D BENNETT/Examiner, Art Unit 2878